Citation Nr: 0508921	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-20 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION



Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1941 to 
February 1949 and from March 1949 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2003, the Board remanded the case for further 
evidentiary development. As the RO has complied with the 
Board's remand, no further action to ensure compliance is 
needed.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.  

The record raises the issues of service connection for 
residuals of a shrapnel injury, involving the buttocks, and 
for residuals of a pilonidal cyst, during the veteran's first 
period of service from December 1941 to February 1949.  As 
these issues have not been considered by the RO, they are 
referred there for appropriate action. 


FINDING OF FACT

A chronic low back disability, arthritis of the lumbosacral 
spine, was not present during service, and arthritis did not 
become manifest within the one-year period following 
separation from service or for many years thereafter, and 
there is clear and convincing evidence that the post-service 
arthritis is unrelated to service, including the 
circumstances and conditions of any service in combat.  




CONCLUSION OF LAW

A low back disability, arthritis of the lumbosacral spine, 
was not incurred in or aggravated by service, and service 
connection for arthritis may not be presumed on the basis of 
the one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1154(b), 5107(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the decision by the RO in 1999 occurred before 
the enactment of the VCAA in 2000.  The veteran was 
subsequently notified of the VCAA in a letter, dated March 
2001, and in the supplemental statement of the case, citing 
38 C.F.R. § 3.159, with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claim, dated in January 2005.  The veteran was notified that 
VA would obtain service records, VA records and records of 
other Federal agencies and that VA would obtain any other 
records he identified with his authorization.  The veteran 
was given 60 and 30 days to respond, respectively.  Through 
the November 2001, supplemental statement of the case, the 
veteran was notified of the evidence needed to substantiate 
the claim, namely, evidence of a chronic disability that is 
causally related to service.  

As for the timing of the VCAA notice, there is no reversible 
error by not providing VCAA notice prior to the initial 
denial of the claim before the date of the enactment of the 
VCAA.  VAOPGCPREC 7-2004.  

As for content of the VCAA notice, when issued, it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for the 60 and 30 day for submitting evidence, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The service medical records for the first period of service, 
including the reports of entrance and separation 
examinations, do not contain any complaint, history, 
including a pre-service history, or findings of a low back 
abnormality. 

The service medical records for the second period of service 
disclose that from May to October 1949 the veteran was 
treated for a pilonidal cyst with two gluteal sinus tracts.  
Treatment included surgery in August 1949.  The cyst was in 
the sacrococcygeal area.   An X-ray was negative.  History 
included a shrapnel wound in the left buttock, lateral to the 
tip of the sacrum, in September 1944 at Peleliu, and removal 
of shrapnel in 1944 and 1945.  In September 1952, the veteran 
was seen for a complaint of a backache.  In April 1955, a 
recurrent pilonidal cyst was excised.  The remainder of the 
service medical records, including the separation 
examination, are negative for any complaint or finding of a 
low back abnormality. 

Service personnel records disclose that the veteran was 
awarded the Silver Star and Purple Heart medals.  The dates 
of the awards are not shown. 

After service, in April 1994, the veteran was seen for a 
complaint of left-sided, lower back pain on two days' 
duration without a history of injury.  The assessment was low 
back sprain. 

In August 2002, a private physician reported a history that 
included low back pain.  The diagnosis was severe lumbar 
osteoarthritis.  

On VA examination in 2004, the examiner reported reviewing 
the veteran's file.  The examiner noted the veteran was in 
combat and that he had a shrapnel injury in the left buttock 
and surgery for a pilonidal cyst in 1949 and 1955.  The 
pertinent finding was painful motion of the low back.  A CT 
scan revealed spondylosis of the lumbosacral spine.  The 
diagnosis was spondylosis of the lumbosacral spine with 
guarded posture and left leg/foot weakness. 

The VA examiner expressed the opinion that it was not as 
least as likely as not that the current low back problem was 
attributable to service since there was no reported back 
problem in service other than the pilonidal cyst.  After 
research, the examiner stated that there was no information 
of a connection between a pilonidal cyst and osteoarthritis, 
which can cause spondylosis.  The examiner concluded that the 
spondylosis was the result of osteoarthritis, which was a 
common finding in people over the age of 40.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Basically, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
This may be accomplished by affirmatively showing inception 
during service.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (d).

Further, certain chronic diseases, including arthritis, may 
be presumed to be service connected if they manifest to a 
degree of 10 percent or more within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a), 3.309(a).
In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis 

In this case, there is no evidence that a low back disability 
pre-existed service and a single, isolated complaint of low 
back pain in 1952 without further signs or symptoms does not 
establish a chronic low back disability during service and a 
low back disability, including arthritis, was first 
documented in 2002, thirty-five years after service.  For 
these reasons, service connection for a low back disability, 
arthritis, cannot be established on the basis that the 
disability was shown during service or that arthritis was 
manifest within the one-year presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  

This however does not end the analysis.  As there is evidence 
that the veteran served in combat with the award of the 
Silver Star and Purple Heart medals and a history of a 
shrapnel wound in 1944, the Board must also determine whether 
as a combat veteran, he is entitled to service connection, 
applying 38 U.S.C.A. § 1154(b).  Under § 1154(b), it must be 
determined whether there is evidence of service incurrence of 
an injury.  And second, whether the injury is consistent with 
the circumstances and conditions of such service. 

In this case, the post-service evidence since 2002 
establishes that the veteran has a low back disability, 
namely, arthritis.  The record also shows that the veteran 
was in combat.  The Board accepts this as satisfactory 
evidence that an undocumented back injury is consistent with 
the circumstances and conditions of such service.  Since the 
veteran has met both requirements there is a factual 
presumption of service connection, which is rebuttal by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current low back disability and 
service, which is an essential element in any claim for 
service connection.  Where as here the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to support the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

Though the veteran has shown that he currently suffers from 
arthritis, the only probative medical evidence addressing 
whether the current arthritis is related to service consists 
of the findings and opinion of the VA examiner.  The VA 
examiner had reviewed the veteran's file, but was unable to 
associate the veteran's current arthritis to service, 
including the surgery for a pilonidal cyst.  Also there is a 
prolonged period for about thirty-five years after service 
without documentation of a chronic low back disability, 
including arthritis, which opposes rather supports continuity 
of symptomatolgy.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
continuity of symptomatology, there is clear and convincing 
evidence, uncontroverted, that the current low back 
disability, arthritis, is not related to service. 

While the veteran's statements are credible, to the extent 
there is an implicit association between current low back 
disability and service, the Board must reject such an 
association, because the determinative issue involves medical 
causation, and only competent medical evidence can 
substantiate the claim. 






ORDER

Service connection for a low back disability, arthritis of 
the lumbosacral spine, is denied.  




____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


